SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS AND SUMMARY PROSPECTUS OF THE LISTED FUND DWS Diversified Market Neutral Fund The fund has been notified by one of its subadvisors, Pyramis Global Advisors, LLC, that, effective on or about July 1, 2014, Pyramis no longer intends tomanage a global market neutral strategy and therefore will resign as a subadvisor on that date. The advisor intends to recommend a new subadvisor to succeed Pyramis. The recommendation is subject to Board approval. Please Retain This Supplement for Future Reference April 7, 2014 PROSTKR-368
